UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* VIMPELCOM LTD. (Name of Issuer) Common Stock, nominal value US$ 0.001 per share Preferred Stock, nominal value US$ 0.001 per share (Title of Class of Securities) G9360W 107 (Common Stock) G9360W 115 (Preferred Stock) (CUSIP Number) Franz Wolf Eco Telecom Limited Suite 2, 4 Irish Place Gibraltar +350 41977 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 3, 2011 (Date of Event which Requires Filing of this Statement) With a copy to: Alexey Reznikovich Altimo Holdings & Investments Limited Str. Novy Arbat, build. 21 GSP-2 119992 Moscow, Russia +7 (495) 981-4449 If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.¨ Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Altimo Coöperatief U.A. 000-00-0000 2. Check the Appropriate Box if a Member of a Group (a)¨ (b)x 3. SEC Use Only 4. Source of Funds OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) ¨ 6. Citizenship or Place of Organization The Netherlands Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock 8.Shared Voting Power 0 9.Sole Dispositive Power 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock 10.Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock Check If the Aggregate Amount in Row (11) Excludes Certain Shares ¨ Percent of Class Represented by Amount in Row (11) 31.4% of Common Stock and 29.6% of Preferred Stock* Type of Reporting Person OO * The Reporting Person is the direct beneficial owner of 128,532,000 (29.6476%) shares of the Issuer’s voting preferred stock, which, together with the shares of the Issuer’s common stock beneficially owned by the Reporting Person, represents approximately 30.9931% of the Issuer’s outstanding voting capital stock. With this Amendment, the Reporting Person is reporting that it has agreed to sell 123,600,000 shares of the Issuer's voting preferred stock. See Item 5. 1. Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Altimo Holdings & Investments Limited 000-00-0000 2. Check the Appropriate Box if a Member of a Group (a)¨ (b)x 3. SEC Use Only 4. Source of Funds OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) ¨ 6. Citizenship or Place of Organization British Virgin Islands Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock 8.Shared Voting Power 0 9.Sole Dispositive Power 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock 10.Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock Check If the Aggregate Amount in Row (11) Excludes Certain Shares ¨ Percent of Class Represented by Amount in Row (11) 31.4% of Common Stock and 29.6% of Preferred Stock* Type of Reporting Person OO, HC * The Reporting Person may be deemed to beneficially own 128,532,000 (29.6476%) shares of the Issuer’s voting preferred stock, which, together with the total number of shares of the Issuer’s common stock that the Reporting Person may be deemed to beneficially own, represents approximately 30.9931% of the Issuer’s outstanding voting capital stock. With this Amendment, the Reporting Person is reporting that Altimo Coop has agreed to sell 123,600,000 shares of the Issuer's voting preferred stock, which the Reporting Person may be deemed to beneficially own. See Item 5. 1. Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) CTF Holdings Limited 000-00-0000 2. Check the Appropriate Box if a Member of a Group (a)¨ (b)x 3. SEC Use Only 4. Source of Funds OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) ¨ 6. Citizenship or Place of Organization Gibraltar Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock 8.Shared Voting Power 0 9.Sole Dispositive Power 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock 10.Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock Check If the Aggregate Amount in Row (11) Excludes Certain Shares ¨ Percent of Class Represented by Amount in Row (11) 31.4% of Common Stock and 29.6% of Preferred Stock* Type of Reporting Person OO, HC * The Reporting Person may be deemed to beneficially own 128,532,000 (29.6476%) shares of the Issuer’s voting preferred stock, which, together with the total number of shares of the Issuer’s common stock that the Reporting Person may be deemed to beneficially own, represents approximately30.9931% of the Issuer’s outstanding voting capital stock. With this Amendment, the Reporting Person is reporting that Altimo Coop has agreed to sell 123,600,000 shares of the Issuer's voting preferred stock, which the Reporting Person may be deemed to beneficially own. See Item 5. 1. Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Crown Finance Foundation 000-00-0000 2. Check the Appropriate Box if a Member of a Group (a)¨ (b)x 3. SEC Use Only 4. Source of Funds OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) ¨ 6. Citizenship or Place of Organization Liechtenstein Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock 8.Shared Voting Power 0 9.Sole Dispositive Power 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock 10.Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock Check If the Aggregate Amount in Row (11) Excludes Certain Shares ¨ Percent of Class Represented by Amount in Row (11) 31.4% of Common Stock and 29.6% of Preferred Stock* Type of Reporting Person OO * The Reporting Person may be deemed to beneficially own 128,532,000 (29.6476%) shares of the Issuer’s voting preferred stock, which, together with the total number of shares of the Issuer’s common stock that the Reporting Person may be deemed to beneficially own, represents approximately 30.9931% of the Issuer’s outstanding voting capital stock. With this Amendment, the Reporting Person is reporting that Altimo Coop has agreed to sell 123,600,000 shares of the Issuer's voting preferred stock, which the Reporting Person may be deemed to beneficially own. See Item 5. Item 1. Security and Issuer. This Amendment No. 3 (this "Amendment") to the Statement on Schedule 13D relates to the common stock, nominal value US$0.001 per share (the “Common Stock”), and the preferred stock, nominal value US$0.001 per share (the "Preferred Stock"), of VimpelCom Ltd. (“VimpelCom”).The initial Statement on Schedule 13D, previously filed jointly by Altimo Coöperatief U.A. (“Altimo Coop”), Eco Telecom Limited, Altimo Holdings & Investments Limited (“Altimo”), CTF Holdings Limited (“CTF Holdings”) and Crown Finance Foundation (“Crown Finance”) on April 30, 2010, as amended, is hereby amended and supplemented with respect to the items set forth in this Amendment. Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Statement.The address of the principal executive office of VimpelCom is Strawinskylaan 3051, 1077 ZX, Amsterdam, the Netherlands. Item 2. Identity and Background. This Amendment is being filed on behalf of each of the following persons (each, a “Reporting Person” and, collectively, the “Reporting Persons”): (i) Altimo Coop; (ii) Altimo; (iii) CTF Holdings; and (iv) Crown Finance. The Statement, as hereby amended, relates to the shares of Common Stock and Preferred Stock held for the account of Altimo Coop.See Item 5. The Reporting Persons Altimo Coop is a cooperative with excluded liability (coöperatie) incorporated under the laws of the Netherlands, with its principal address at Teleportboulevard 140, 1msterdam, the Netherlands. The principal business of Altimo Coop is to function as a holding company. Current information concerning the identity and background of the directors and officers of Altimo Coop and persons controlling Altimo Coop is set forth in Annex A hereto, which is incorporated by reference in response to this Item 2. Altimo is a British Virgin Islands company, with its principal address at Trident Chambers, Wickhams Cay 1, Road Town, Tortola, British Virgin Islands. The principal business of Altimo is to function as a holding company. Altimo indirectly owns 100% of the membership interests in Altimo Coop and, in such capacity, may be deemed to be the beneficial owner of the shares of Common Stock and Preferred Stock held for the account of Altimo Coop. Current information concerning the identity and background of the directors and officers of Altimo and persons controlling Altimo is set forth in Annex A hereto, which is incorporated by reference in response to this Item 2. CTF Holdings is a Gibraltar limited liability company, with its principal address at Suite 2, 4 Irish Place, Gibraltar. The principal business of CTF Holdings is to function as a holding company. CTF Holdings indirectly owns a majority of the shares of Altimo and, in such capacity, may be deemed to be the beneficial owner of the shares of Common Stock and Preferred Stock held for the account of Altimo Coop. Current information concerning the identity and background of the directors and officers of CTF Holdings and persons controlling CTF Holdings is set forth in Annex A hereto, which is incorporated by reference in response to this Item 2. Crown Finance is a Liechtenstein foundation, with its principal address at Am Schraegen Weg 14, P.O. Box 1618, FL-9490, Vaduz, Liechtenstein. The principal business of Crown Finance is investment and management of the assets and capital of the foundation. Crown Finance is the sole shareholder of CTF Holdings and, in such capacity, may be deemed to be the beneficial owner of the shares of Common Stock and Preferred Stock held for the account of Altimo Coop. Current information concerning the identity and background of the directors and officers of Crown Finance and persons controlling Crown Finance is set forth in Annex A hereto, which is incorporated by reference in response to this Item 2. The “Supervisory Board” coordinates the strategic development of a group of affiliated entities, often referred to as the “Alfa Group Consortium,” which group includes the Reporting Persons. In certain instances, the Supervisory Board issues recommendations regarding strategic business decisions to the entities that are members of the Alfa Group Consortium. Current information regarding the identity and background of the members of the Supervisory Board is set forth in Annex A hereto, which is incorporated by reference in response to this Item 2. During the past five years, none of the Reporting Persons and, to the best of the Reporting Persons’ knowledge, no other person identified in response to this Item 2, including those persons identified in Annex A, has been (a) convicted in a criminal proceeding or (b) a party to any civil proceeding or a judicial or administrative body of competent jurisdiction as a result of which such person was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws, or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration. No material change. Item 4. Purpose of Transaction. On June 3, 2011, Altimo Coop and Forrielite Limited ("Forrielite") entered into an Agreement relating to the Sale and Purchase of Shares in VimpelCom (the "Forrielite SPA"), pursuant to which Altimo Coop agreed to sell to Forrielite 123,600,000 shares of Preferred Stock.A description of the SPA is set forth in response to Item 6, which is incorporated by reference in response to this Item 4. Subject to the terms and conditions of the Forrielite SPA, Altimo Coop intends to complete the sale to Forrielite of 123,600,000 shares of Preferred Stock as soon as practicable to reduce its voting interest in VimpelCom below 25% and thereby cause the Shareholders Agreement to terminate, approximately six months following the completion of such sale, in accordance with its terms.A copy of the Shareholders Agreement is filed as Exhibit 99.2 to the Statement. The sale of the shares of Preferred Stock to Forrielite will be made in compliance with the current Shareholders Agreement and the Order of the Commercial Court in London, dated March 1, 2011.A copy of the Order is filed as Exhibit 99.1 to Amendment No. 2 to the Statement, filed on April 21, 2011. Among other things, the terms of the Order prohibit Altimo Coop from effecting any transfer of its shares of Common Stock or Preferred Stock that would result in Altimo Coop and Telenor East owning a voting stake in VimpelCom of less than 50% plus one share. Altimo and Altimo Coop have ensured that the sale of shares to Forrielite under the Forrielite SPA is in compliance with the Order and that, following such sale, Altimo Coop's voting stake, when aggregated with Telenor East's voting stake, will not be less than 50% plus one share. In addition, Altimo Coop's obligation to sell, and Florrielite's obligation to purchase, such shares of Preferred Stock is conditioned upon the delivery of a signed opinion from a Queen's Counsel at the English Bar as required pursuant to paragraph 5 of the Order to enable the transfer of the shares from Altimo Coop to Florrielite. Under VimpelCom's Bye-laws, a new set of corporate bye-laws (Part B of VimpelCom's existing Bye-laws) will automatically become effective upon the termination of the Shareholders Agreement. In addition, as provided by the Shareholders Agreement, Altimo will not be permitted to increase its stake in VimpelCom for twelve months following the date on which it ceases to beneficially own at least 25% of VimpelCom's issued and outstanding Common Stock and Preferred Stock. On June 6, 2011, Altimo issued a press release announcing its entry into the Forrielite SPA, a copy of which is filed as Exhibit 99.2 hereto. Item 5. Interest in Securities of the Issuer. (a)Altimo Coop is the direct beneficial owner of 510,461,800 shares of Common Stock, representing approximately 31.3513% of VimpelCom's outstanding Common Stock, and 128,532,000 shares of Preferred Stock, representing approximately 29.6476% of VimpelCom's outstanding Preferred Stock.Each of Altimo Coop, Altimo, CTF Holdings and Crown Finance may be deemed the beneficial owner of the 510,461,800 shares of Common Stock, representing approximately 31.3513% of VimpelCom's outstanding Common Stock, and 128,532,000 shares of Preferred Stock, representing approximately 29.6476% of VimpelCom's outstanding Preferred Stock, held for the account of Altimo Coop. Each share of Preferred Stock entitles its holder to the same voting rights as the holders of each share of Common Stock and is convertible into one share of Common Stock, at the election of the holder of the Preferred Stock, on any date (i) after October 21, 2012 but before April 21, 2015, or (ii) during the period between the date on which a mandatory offer, as provided under VimpelCom's bye-laws, is announced and the final business day such offer is open for acceptance. The aggregate 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock held for the account of Altimo Coop represent approximately 30.9931% of VimpelCom's voting capital.To the best of the Reporting Persons’ knowledge, none of the persons listed in Annex A holds any shares of Common Stock or Preferred Stock (other than as described in this Item 5).Neither the filing of this Amendment nor any of its contents will be deemed to constitute an admission that any of the Reporting Persons is the beneficial owner of any shares of VimpelCom (other than as described in this Item 5(a)) for the purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, or for any other purposes, and such beneficial ownership is expressly disclaimed. (b) Each of Altimo Coop, Altimo, CTF Holdings and Crown Finance may be deemed to have sole power to direct the voting and disposition of 510,461,800 shares of Common Stock and 128,532,000 shares of Preferred Stock held for the account of Altimo Coop. (d) No Reporting Person knows of any other person who has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the shares of Common Stock or the shares of Preferred Stock. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Forrielite SPA Pursuant to the Forrielite SPA, Altimo Coop agreed to sell to Forrielite 123,600,000 shares of Preferred Stock, representing 5.9950% of VimpelCom’s issued share capital, in consideration for US$101,352,000.00 payable in cash at completion.Among other things, Altimo Coop's obligation to sell, and Florrielite's obligation to purchase, such shares of Preferred Stock is conditioned upon the delivery of a signed opinion from a Queen's Counsel at the English Bar as required pursuant to paragraph 5 of the Order to enable the transfer of the shares from Altimo Coop to Florrielite.The foregoing description of the Forrielite SPA is qualified in its entirety by reference to the conformed text of the agreement filed as Exhibit 99.1 hereto, which is hereby incorporated by reference. Item 7. Material to be Filed as Exhibits. Exhibit 99.1 A conformed copy of theAgreement relating to the Sale and Purchase of Shares in VimpelCom Ltd., dated June 3, 2011, between Altimo Cooperatief U.A. and Forrielite Limited. Exhibit 99.2 A conformed copy of the press release issued by Altimo Holdings & Investments Ltd., dated June 6, 2011. SIGNATURES After reasonable inquiry and to the best of his or her knowledge and belief, each of the undersigned certifies that the information in this Amendment is true, complete and correct. Date: June 6, 2011 ALTIMO HOLDINGS & INVESTMENTS LIMITED By: /s/Franz Wolf Name: Franz Wolf Title: Director Date: June 6, 2011 CTF HOLDINGS LIMITED By: /s/Franz Wolf Name: Franz Wolf Title: Director Date: June 6, 2011 CROWN FINANCE FOUNDATION By: /s/Franz Wolf Name: Franz Wolf Title: Attorney-in-Fact Date: June 6, 2011 ALTIMO COOPERATIEF U.A. By: /s/Franz Wolf Name: Franz Wolf Title: Director and Attorney-in-Fact ANNEX A Altimo Cooperatief U.A. Altimo Coop is a cooperative with excluded liability (coöperatie) incorporated under the laws of the Netherlands, with its principal address at Teleportboulevard 140, 1msterdam, the Netherlands. The principal business of Altimo Coop is to function as a holding company. During the past five years, Altimo Coop has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Altimo Coop from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. The directors and executive officers of Altimo Coop and their respective positions, business backgrounds and business addresses are identified below: Name and Present Position with Altimo Citizenship Principal Occupation / Business Address(es) Yuri Mikhailenko, Director UK Director, CTF Holdings Limited, Suite 2, 4 Irish Place, Gibraltar Franz Wolf, Director Germany Director, CTF Holdings Limited, Suite 2, 4 Irish Place, Gibraltar Eleonora Jongsma, Director The Netherlands General Manager, Orangefield Trust (Netherlands) B.V., Teleportboulevard 140, Amsterdam, the Netherlands 1043 EJ Tim Landstra, Director The Netherlands Manager Financial Department, Orangefield Trust (Netherlands) B.V., Teleportboulevard 140, Amsterdam, the Netherlands 1043 EJ To the best of Altimo Coop's knowledge, during the past five years none of the individuals above has been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Eco Telecom Limited Eco Telecom is a Gibraltar company, with its principal address at 10/8 International Commercial Centre, Casemates Square, Gibraltar. The principal business of Eco Telecom is to function as a holding company. During the past five years, Eco Telecom has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Eco Telecom from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. The directors and executive officers of Eco Telecom and their respective positions, business backgrounds and business addresses are identified below: Name and Present Position with Altimo Citizenship Principal Occupation / Business Address(es) Franz Wolf, Director Germany Director, CTF Holdings Limited, Suite 2, 4 Irish Place, Gibraltar To the best of Eco Telecom's knowledge, during the past five years none of the individuals above has been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Hardlake Limited Hardlake Limited is a Cyprus company, with its principal address at 5, Themistokli Dervi Street, Elenion Building, 2nd Floor, 1066 Nicosia, Cyprus. The principal business of Hardlake is to function as a holding company. During the past five years, Hardlake Limited has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Hardlake Limited from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Alpren Limited Alpren Limited is a Cyprus company, with its principal address at 5, Themistokli Dervi Street, Elenion Building, 2nd Floor, 1066 Nicosia, Cyprus. The principal business of Alpren is to function as a holding company. During the past five years, Alpren Limited has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Alpren Limited from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Altimo Holdings & Investments Ltd. Altimo is a British Virgin Islands company, with its principal address at Trident Chambers, Wickhams Cay, PO Box 146, Road Town, Tortola, British Virgin Islands. The principal business of Altimo is to function as a holding company.The business telephone number for Altimo and all its executives and members of the board of directors is + During the past five years, Altimo has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Altimo from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. The directors and executive officers of Altimo and their respective positions, business backgrounds and business addresses are identified below: Name and Present Position with Altimo Citizenship Principal Occupation / Business Address(es) Geoffrey Piers Hemy Director United Kingdom Director, Grand Financial Group Limited, investment holding company, Griva Digeni 115, Limassol, Cyprus, from August 2002 to present. Name and Present Position with Altimo Citizenship Principal Occupation / Business Address(es) Georgia Karydes Director Cyprus Director, Feldmans Management (Overseas) Ltd., administration management company, Nikou Georgiou 6, Block C, Office 703, P.C. 1095, Nicosia, Cyprus, from 2002 to present. Olga Kichatova Director Russia Director of Finance, MRO CTF CONSULTANCY LTD., consulting services to CTF Holding Ltd., Office 351, Floor 5, Entrance 3, building 11, Bolshoi Savvinsky Pereulok, 119435 Moscow, Russia, from December 2006 to present. Yuri Mikhailenko Director Russia Director, CTF Holdings Limited, holding company, Suite 2, 4 Irish Place, Gibraltar, from September 2010 to present. Director, Altimo Holdings & Investments Limited, holding company, Trident Chambers, Wickhams Cay, PO Box 146, Road Town, Tortola, British Virgin Islands from September 2010 to present. Director of several other direct or indirect subsidiaries of CTF Holdings Ltd. Alexey Reznikovich Chief Executive Officer Russia Director, VimpelCom Ltd., mobile telecommunications company, Strawinskylaan 3051, 1077 ZX, Amsterdam, the Netherlands Chief Executive Officer, LLC ALTIMO, investment company, Str. Novy Arbat, Build. 21, GSP-2, 119992 Moscow, Russia, from June 2005 to present. Chief Executive Officer, Altimo Holdings & Investments Ltd., holding company, Trident Chambers, Wickhams Cay, PO Box 146, Road Town, Tortola, British Virgin Islands, from December 2006 to present. Franz Wolf Director Germany Director, CTF Holdings Limited, holding company, Suite 2, 4 Irish Place, Gibraltar, from 1998 to present. Director, Altimo Holdings & Investments Limited, holding company, Trident Chambers, Wickhams Cay, PO Box 146, Road Town, Tortola, British Virgin Islands, from 2004 to present. Director, Eco Telecom Limited, holding company, 9/3a International Commercial Centre, Casemates Square, Gibraltar, from 2009 to present. Director of several other direct or indirect subsidiaries of CTF Holdings Ltd. To the best of Altimo's knowledge, during the past five years none of the individuals above has been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Alja Investments Limited Alja Investments Limited ("Alja") is a company incorporated in the British Virgin Islands, with its principal address at Craigmuir Chambers, P.O. Box 71, Road Town, Tortola, British Virgin Islands.The principal business of Alja is to function as a holding company.The business telephone number for Alja is +1 , ext. 2270. During the past five years, Alja has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Alja from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Bardsley Investment Corporation Bardsley Investment Corporation ("Bardsley") is a company incorporated in the British Virgin Islands, with its principal address at Akara Building, 24 De Castro Street, Wickhams’ Cay 1, Road Town, Tortola, British Virgin Islands.The principal business of Bardsley is to function as a holding company.The business telephone number for Bardsley is + During the past five years, Bardsley has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Bardsley from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Cotesmore Holdings Limited Cotesmore Holdings Limited ("Cotesmore") is a company incorporated in the Bahamas, with its principal address at 1st Floor, Kings Court, Bay Street, N-3994, Nassau, Bahamas.The principal business of Cotesmore is to function as a holding company.The business telephone number for Cotesmore is + During the past five years, Cotesmore has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Cotesmore from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Dendar Investment Fund Limited Dendar Investment Fund Limited ("Dendar") is a company incorporated in Gibraltar, with its principal address at 57/63 Line Wall Road, Gibraltar.The principal business of Dendar is to function as a holding company.The business telephone number for Dendar is + During the past five years, Dendar has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Dendar from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Fairacre Holdings Limited Fairacre Holdings Limited ("Fairacre") is a company incorporated in the British Virgin Islands, with its principal address at Trident Chambers, P.O. Box 146, Road Town, Tortola, British Virgin Islands.The principal business of Fairacre is to function as a holding company.The business telephone number for Fairacre is + During the past five years, Fairacre has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Fairacre from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Grand Financial Group Limited Grand Financial Group Limited ("Grand") is a company incorporated in the British Virgin Islands, with its principal address at Trident Chambers, P.O. Box 146, Road Town, Tortola, British Virgin Islands.The principal business of Grand is to function as a holding company.The business telephone number for Grand is +44 1381 698123. During the past five years, Grand has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Grand from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. OOO MyBank OOO MyBank ("MyBank") is a company incorporated in Russia, with its principal address at 35.3 Khoroshevoc Shosse, 123007 Moscow, Russia.The principal business of MyBank is to function as a banking business. During the past five years, MyBank has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining MyBank from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Laketown Services Limited Laketown Services Limited ("Laketown") is a company incorporated in the Isle of Man, with its principal address at 8 Prospect Hill, Douglas, Isle of Man.The principal business of Laketown is to function as a holding company.The business telephone number for Laketown is + During the past five years, Laketown has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Laketown from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. R&B Investments Limited R&B Investments Limited ("R&B") is a company incorporated in the British Virgin Islands, with its principal address at Craigmuir Chambers, P.O. Box 71, Road Town, Tortola, British Virgin Islands.The principal business of R&B is to function as a holding company.The business telephone number for R&B and all its executives and members of the board of directors is +1 , ext. 2270. During the past five years, R&B has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining R&B from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Thoro Holding Ltd. Thoro Holding Ltd. ("Thoro") is a company incorporated in the British Virgin Islands, with its principal address at Trident Chambers, P.O. Box 146, Road Town, Tortola, British Virgin Islands. The principal business of Thoro is to function as a holding company.The business telephone number for Thoro is + During the past five years, Thoro has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Thoro from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. CTF Holdings Limited CTF Holdings is a Gibraltar limited liability company, with its principal address at Suite 2, 4 Irish Place, Gibraltar. The principal business of CTF is to function as a holding company.The business telephone number for CTF and all its executives and members of the board of directors + During the past five years, CTF has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining CTF from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. The directors and executive officers of CTF and their respective positions, business backgrounds and business addresses are identified below: Name and Present Position with CTF Holdings Limited Citizenship Principal Occupation / Business Address(es) Yuri Mikhailenko Director UK Director, CTF Holdings Limited, holding company, Suite 2, 4 Irish Place, Gibraltar, from September 2010 to present. Franz Wolf Director Germany Director, CTF Holdings Limited, holding company, Suite 2, 4 Irish Place, Gibraltar, from 1998 to present. Director, Altimo Holdings & Investments Limited, holding company, Trident Chambers, Wickhams Cay, PO Box 146, Road Town, Tortola, British Virgin Islands, from 2004 to present. Director, Eco Telecom Limited, holding company, 9/3a International Commercial Centre, Casemates Square, Gibraltar, from 2009 to present. Director of several other direct or indirect subsidiaries of CTF Holdings Ltd. To the best of CTF's knowledge, during the past five years none of the individuals above has been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Crown Finance Foundation Crown Finance Foundation is a Liechtenstein foundation, with its principal address at Am Schrägen Weg 14, P.O. Box 1618, FL-9490, Vaduz, Liechtenstein. The principal business of Crown Finance Foundation is investment and management of the assets and capital of the foundation.The business telephone number for Crown Finance Foundation and all its executives and members of the board of directors is + During the past five years, Crown Finance Foundation has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining Crown Finance Foundation from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. The directors and executive officers of Crown Finance Foundation and their respective positions, business backgrounds and business addresses are identified below: Name and Present Position with Crown Finance Foundation Citizenship Principal Occupation / Business Address(es) Christian Rosenow Director Switzerland CEO and President of the Board, CBRPrivatinvest AG, financial advisory services, Talstrasse 66, CH-8001, Zurich, Switzerland, from 1998 to present. Dr. Norbert Seeger Director Liechtenstein Attorney at Law, Law Office of Dr. Norbert Seeger, international law firm specializing in economic and corporate law, Am Schrägen Weg 14, P.O. Box 1618 FL-9490, Vaduz, Liechtenstein, from 1984 to present. Lars Heidbrink Director Germany Attorney at Law, Law Office of Dr. Norbert Seeger, international law firm specializing in economic and corporate law, Am Schrägen Weg 14, P.O. Box 1618 FL-9490, Vaduz, Liechtenstein, from October 2006 to present. To the best of Crown Finance Foundation 's knowledge, during the past five years none of the individuals above has been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Supervisory Board of Alfa Group Consortium The "Supervisory Board" coordinates the strategic development of a group of affiliated entities, often referred to as the "Alfa Group Consortium," which group includes the Reporting Persons. In certain instances, the Supervisory Board issues recommendations regarding strategic business decisions to the entities that are members of the Alfa Group Consortium.The business telephone number for all the members of the Supervisory Board of Alfa Group Consortium is +7 The members of the Supervisory Board of the Alfa Group Consortium and their respective positions and business backgrounds are identified below: Name and Present Position on the Alfa Group Consortium Supervisory Board Citizenship Principal Occupation / Business Address(es) Vladimir Ashurkov Member Russia Director of Group Portfolio Management and Control, CTF Consultancy, holding company, Bolshoy Savvinsky per., d. 11, pod. 3, 5th floor, Office No. 351, 119435 Moscow, Name and Present Position on the Alfa Group Consortium Supervisory Board Citizenship Principal Occupation / Business Address(es) Russia, from September 2006 to present. Peter Aven Member Russia President and Director, OJSC Alfa Bank, banking, 11Mashy Poryvaevoy St., 107078 Moscow, Russia, from November 1998 to present. Chairman of the Board of Directors, AlfaStrakhovanie, insurance company, 31 Shabolovka, Bldg. B, 115162 Moscow, Russia, from June 2007 to present. Co-chairman of the Board of Directors, CTC Media, commercial television broadcaster, 15a Pravdy St., Moscow, Russia, from December 2003 to present. Director, Alfa Finance Holdings S.A., oil and financial assets, Trident Chambers, P.O. Box 146, Road Town, Tortola, British Virgin Islands, from January 2000 to present. Member of the Board, Latvijas Balzams, producer of alcoholic beverages, A. Caka 160, LV-1012, Riga, Latvia, from July 2002 to present. Trustee of the Board of the Association for National Financial Reporting Standards, financial reporting standards-setter, Pogodinskaya St. 24, Bldg. 1, Office 506, Moscow, Russia, from October 2003 to present. Chairman of the Russia-Latvia Business Council, business association, Ilyinka 6, Moscow, Russia, from July 2007 to present. Member of the Board of the Russian Union of Industrialists and Entrepreneurs, business association, Staraya Ploshchad 10/4, Moscow, Russia, from April 2006 to present. Trustee of the Russian Economic School, academic institution, Nakhimovsky Prospekt 47, Moscow, Russia, from February 2001 to present. Alexandr Fain Member Russia Chief Executive Officer, Alfa Eco LLC, investmentcompany, 12 Krasnopresnenskaya Nab., 123619 Moscow, Russia, from January 2005 to present. General Director, Investment Company A1 LLC, investment company, 12 Krasnopresnenskaya Nab., 123619 Moscow, March 2009 to present. Mikhail Fridman Chairman Russia Director, VimpelCom Ltd., mobile telecommunications company, Strawinskylaan 3051, 1077 ZX, Amsterdam, the Netherlands Director, OJSC Alfa Bank, banking, 9 Mashy Poryvaevoy Name and Present Position on the Alfa Group Consortium Supervisory Board Citizenship Principal Occupation / Business Address(es) St., 107078 Moscow, Russia, from February 2008 to present. Chairman of the Board, OJSC TNK, oil and gas company, 18/2 Schipok Street, 115093 Moscow, Russia, from August 2003 to present. Supervisory Board Member, X5 Retail Group N.V., retail holding company, Srednyaya Kalitnikovskaya Street 28-4, 109029 Moscow, Russia, from October 1998 to present. German Khan Member Russia Executive Director, TNK-BP Management, oil and gas company, 1 Arbat Street, 119019 Moscow, Russia, from 2003 to present. Member of the Board of Directors of Slavneft, oil and gas company, 4 Lesnoy Pereulok, 125047 Moscow, Russia, from February 1998 to present. Director, Alfa Finance Holdings S.A., oil and financial assets, Trident Chambers, P.O. Box 146, Road Town, Tortola, British Virgin Islands, from January 2000 to present. Andrei Kosogov Member Russia Chairman of the Board of Directors of Alfa Asset Management, asset management company, 6th Floor, Bldg. 32/1, Sadovaya-Kudrinskaya, 123001 Moscow, Russia, from November 2005 to present. Director, ABH Holdings Corp., holding company, 3 Bld. du Prince Henri, L-1724, Luxembourg, from prior to 2005 to present. Director, Alfa Finance Holdings S.A., oil and financial assets,Trident Chambers, P.O. Box 146, Road Town, Tortola, British Virgin Islands, from prior to 2005 to present. Director, AlfaStrakhovanie Group, insurance company, 31 Shabolovka, Bldg. B, 115162 Moscow, Russia, from 2003 to present. Director, Alfa-Bank Russia, banking, 27 Kalanchevskaya Street, 107078 Moscow, Russia, from prior to 2005 to present. Chairman of the Advisory Committee of Altimo, investment company, Bolshoi Savvinsky per., d. 11, pod. 3, 5thFloor, Office No. 351, 119435 Moscow, Russia, from 2005 to present. Alexey Kuzmichev Member Russia Chairman of the Advisory Committee of A1 Group Limited, investment company, 12 Krasnopresnenskaya Name and Present Position on the Alfa Group Consortium Supervisory Board Citizenship Principal Occupation / Business Address(es) Embankment, Moscow, Russia, from 1998 to present. Director, Alfa Finance Holdings S.A., oil and financial assets,Trident Chambers, P.O. Box 146, Road Town, Tortola, British Virgin Islands, from 1992 to present. Director, ABH Holdings Corp., holding company, 3 Bld. du Prince Henri, L-1724, Luxembourg, from 2004 to present. Member of the Advisory Committee of Altimo, investment company, 11 Savvinskaya Embankment, 119435 Moscow, Russia, from 2005 to present. Alexey Reznikovich Member Russia Director, VimpelCom Ltd., mobile telecommunications company, Strawinskylaan 3051, 1077 ZX, Amsterdam, the Netherlands\ Chief Executive Officer, LLC ALTIMO, investment company, Str. Novy Arbat, Build. 21, GSP-2, 119992 Moscow, Russia, from June 2005 to present. Chief Executive Officer, Altimo Holdings & Investments Ltd., holding company, Trident Chambers, Wickhams Cay, PO Box 146, Road Town, Tortola, British Virgin Islands, from December 2006 to present. Nigel John Robinson Member United Kingdom Director of Corporate Development, Finance and Control, CTF Holdings Ltd., holding company, Suite 2, 4 Irish Place, Gibraltar, from January 2000 to present. Member of the Consultative Committee of Altimo, investment company, Savvinskaya Embankment 11, Floor 3, 119435 Moscow, Russia, from April 2004 to present. Member of the Consultative Committee of A1 Group, investment company, Krasnopresnenskaya Embankment 12, WDC-2, Entrance 7, Floor 13, 123610 Moscow, Russia, from January 2000 to present. Member of the Consultative Committee of Rosvodokanal Group, water-supply and wastewater disposal operator, 2nd Zvenigorodskaya Street 13, Bldg. 15, 123022 Moscow, Russia, from November 2008 to present. Member of the Audit Committee of OJSC VimpelCom, mobile telecommunications company, Krasnoproletarskaya Street 4, Bldg. 2, 127006 Moscow, Russia, from May 2002 to present. Mikhail Khabarov Member Russia President of Company A1, investment company, 12 Krasnopresnenskaya Nab., International Trade Center 2, Entrance 7, 123610 Moscow, Russia, from October 2010 Name and Present Position on the Alfa Group Consortium Supervisory Board Citizenship Principal Occupation / Business Address(es) to present. Andrei Gusev Member Russia Acting Chief Executive Officer of X5 Retail Group N.V., 28 Srednyaya Kalitnikovskaya Street, Bld.4, Moscow, 109029, Russia since March 2011 to present To the best of Alfa Group Consortium's knowledge, during the past five years none of the individuals above has been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws.
